United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 31, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30499
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALVIN EDWARD MILLER, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                    USDC No. 3:03-CR-132-6-B
                      --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Alvin Edward Miller, Jr., appeals his conditional guilty-

plea conviction and sentence for conspiracy to distribute more

than five kilograms of cocaine and possession with the intent to

distribute more than 500 grams of cocaine.   Miller argues that

the district court erred in denying his motion to suppress

evidence seized from his vehicle.   Specifically, Miller contends

that the anonymous tip leading to his arrest was unreliable and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-30499
                                -2-

therefore failed to establish the requisite reasonable suspicion

to justify the traffic stop.

     Contrary to Miller’s assertion, the information provided by

the anonymous caller concerned Miller’s involvement in an active

drug transaction.   Furthermore, the investigating officers took

steps to test and verify the information provided by the caller.

Under the “totality of the circumstances,” the information

provided by the anonymous tipster, coupled with Miller’s

subsequent suspect behavior, established sufficient reasonable

suspicion that criminal activity was afoot.   See Alabama v.

White, 496 U.S. 325, 330-31 (1990); United States v. Gonzalez,

190 F.3d 668, 672 (5th Cir. 1999).   Accordingly, the district

court did not err in denying Miller’s motion to suppress.      See

United States v. Alvarez, 6 F.3d 287, 289 (5th Cir. 1993).

     Citing Blakely v. Washington, 124 S. Ct. 2531 (2004), and

by presumed extension, United States v. Booker, 125 S. Ct. 738

(2005),** Miller asserts that his sentencing enhancements under

21 U.S.C. § 851(a) and for relevant drug-quantity conduct are

unconstitutionally excessive.   As Miller failed to raise this

claim in the district court, our review is for plain error.

See United States v. Mares, 402 F.3d 511, 520 (5th Cir.),

petition for cert. filed, No. 04-9517 (U.S. Mar. 31, 2005).




     **
       Miller has not supplemented his original Blakely argument
with a discussion of Booker’s impact on his case.
                           No. 04-30499
                                -3-

     For purposes of Miller’s 240-month sentence on the

conspiracy count, Booker is not implicated.     See United States v.

Izaguirre-Flores, 2005 WL 730070 at *4 n.9 (5th Cir. Mar. 31,

2005) (noting that Booker does not control analysis of the

Guidelines as they treat a prior conviction).    To the extent the

Guidelines’ offense grouping provisions and drug quantity

calculation rendered Miller’s enhanced 240-month sentence on the

substantive drug offense unconstitutional, Miller’s

Blakely/Booker claim fails at the third step of the plain error

test because he has not shown that the error affected his

substantial rights.   See Mares, 402 F.3d at 522.

     AFFIRMED.